DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                         Specification
Amendments of the Specification are received and examined. The amendments are supported by the parent application of US Appl. No. 15/611,105.

                                                                  Restriction/Election
Applicant's response filed on 06/21/2022 have been fully considered. 
The newly submitted Claims 31-35 (Group II invention) are drawn to a packaging and the newly submitted claims 36 and 37 are drawn to a polymeric adhesive composition, while claims 23 and 24  of  the elected Group I are drawn to a polymeric adhesive composition. As such, claims 36-37 will be examined along with the newly submitted claims 23 and 24.
Group I and Group II inventions share a common tech feature: claim 37. The two groups of inventions lack unity because  claim 37 is anticipated  by Go et al.  (see  35 USC 102 analysis for details).
If the Group I invention is subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.

                                                    Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23 and 37 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Go et al. (US4,270,665).
Regarding Claim 23: Go et al. teaches a polymeric adhesive composition comprising an adhesive carrier (coating layer) (Ab.). The adhesive carrier is desired to include heat curing resins (Col 4 lines 35-41). Therefore, Go et al. teaches the polymeric adhesive composition comprising a thermally activatable adhesive carrier. Go et al. further teaches the adhesive carrier adhering to one metal article (Ab.). Go et al. furthermore teaches that the adhesive containing a vinyl resin (Ab.) Moreover, Go et al. teaches vinyl resin copolymer are mixed with solution, where reads on a liquid phase. (example 1, Col 15 lines 4-6). 
Also, Go et al. teaches the adhesive carrier comprising a substantially linear saturated polyester wetting improver (Ab, Claim 1), wherein the polyester wetting improver is carboxylated polyester resin (Col 6 line 35 – Col 7 line 64, claim 6). 
Go et al. teaches substantially identical chemical composition as the instant invention. "[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).) Therefore, composition disclosed by Go et al. inherently adhere to a cellulosic material. Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise. (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding Claim 37, Go et al. teaches a thermally activatable polymeric adhesive composition comprising an adhesive carrier (coating layer) (Ab.), the adhesive carrier is desired to include heat curing resins (Col 4 lines 35-41). A thermally activatable adhesive carrier having a liquid phase with a solid content, and a thermosetting polymeric powder or resin in combination with the adhesive carrier. (example 1). 

Claim 37 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gerald et al. (US2007/0087131 A1)
Gerald et al. teaches a polymeric adhesive composition comprising an adhesive carrier having a liquid phase with a solid content (claim 1, claim 5 and [0142]), and a thermosetting polymeric powder or resin in combination with the adhesive carrier ([0128]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 24, and 36  are rejected under 35 U.S.C. 103 as being unpatentable over Gerald et al. (US2007/0087131 A1) in view of Gupta et al. (Journal of Applied Polymer Science, Vol. 89, 3237–3247 (2003)).
Regarding Claim 23, Gerald et al. teaches a polymeric composition comprising an adhesive carrier (coating) adhering to an article by applying a water-based solution to a surface of the article. (Claim 1). The water-based solution comprises one or more of a vinyl alcohol polymer or copolymers. (claim 5). Gerald et al. furthermore teaches inner or outer layers comprise crosslinking materials, wherein suitable crosslinking materials include epoxy resin ([0238]). 
Gerald et al. does not teach the epoxy resin is caprolactam epoxy resin. 
Gupta et al. teaches caprolactam epoxy resin crosslinking reaction was very fast (Ab.), the strength and hardness can be optimized (Ab., Figure 4, Figure 5), and crosslinking reactions are occurred at 94.560C to 135.910C. In view of such benefits, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted epoxy polymer in Gerald et al. by caprolactam epoxy resin with the predicable result of a polymeric adhesive composition which is desired for making a food wrapper or package.

Gerald et al. in view of Gupta et al teach substantially identical chemical composition as the instant invention. "[p]roducts of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).) Therefore, composition disclosed by  Gerald et al. in view of Gupta et al. is expected to adhere to a cellulosic material. Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise. (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding Claim 24, Gerald et al. teaches that vinyl alcohol polymer and copolymer materials range from about 10%-50% solids in aqueous based solution ([0142]). Gerald et al. further teaches thermosetting materials present in an amount of about 1% to 10% by weight of the coating solution/dispersion ([0238]), wherein the ratio between the resin and solid content  can be 1:1 to 1:50, which is overlapping with the instant claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.

Regarding claim 36, Gerald et al. teaches the liquid phase is an aqueous phase ([0142]).

                                                           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally
be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199
(IN USA OR CANADA) or 571-272-1000.

/HUIHONG QIAO/
Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763